Citation Nr: 0929065	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1954 to September 1957.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2005 rating decision of the Chicago, Illinois 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  In May 2008, the case was 
remanded for additional development.  


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
Veteran's current bilateral hearing loss disability is 
related to an event, injury, or disease in service.

2. Tinnitus was not noted in service; the preponderance of 
the evidence is against a finding that any current tinnitus 
is related to the Veteran's service or to any event therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  February 2005 and June 2008 letters explained 
the evidence necessary to substantiate his claims, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the Veteran of 
disability rating and effective date criteria.  

The Veteran's available service treatment records (STRs) are 
associated with his claims file, and pertinent postservice 
treatment records have been secured.  The RO arranged for a 
VA examination in February 2006.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

The Veteran's DD 214 reflects that he served as a field 
artillery operation and intelligence specialist.  

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that some of the 
Veteran's STRs may have been destroyed in a 1973 fire at that 
facility.  The RO was able to obtain his June 1956 service 
separation examination report, which is silent for any 
complaints, findings, treatment, or diagnoses relating to 
bilateral hearing loss or tinnitus.  On clinical evaluation, 
the ears were normal; spoken and whispered voice testing 
showed that his hearing acuity was normal (15/15).  In a 
September 1956 statement, the Veteran stated that his 
physical condition had not changed since his last physical 
examination in June 1956.

The RO also attempted to reconstruct the Veteran's STRs by 
providing him with a copy of A Request for Information Needed 
to Reconstruct Medical Data (NA Form 13055) that he was 
requested to complete and return.  He returned the form 
indicating that from February 4, 1955 to February 9, 1955 he 
experienced ear and throat pain; however, "no treatment was 
given because [he] was under orders."  

Private records from Dr.  J.D.C. show that the Veteran first 
sought treatment for hearing loss in May 1984; asymmetrical 
sensorineural hearing loss was diagnosed.  
A January 1992 "charge voucher" showed treatment for 
tinnitus.  

A March 2001 private records from ENT Surgical Associates 
shows that marked sensory bilateral hearing loss with some 
loss of speech discrimination scores in each ear was 
diagnosed on audiometric evaluation.  In an accompanying 
treatment record, it was noted that the Veteran had severe 
hearing loss, and complained of tinnitus "all his life."  
He did not have vertigo or any other major medical problems.
March 2005 to May 2005 VA outpatient treatment records show 
that the Veteran sought treatment for his hearing loss and 
tinnitus so that he could be fitted with hearing aids.  He 
reported serving 2 years in the artillery without hearing 
protection.  Postservice he worked as a contractor with home 
improvement lines of work.

On February 2006 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
85
85
90
105
LEFT
70
85
105
105
105

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 14 percent in the left.  The 
Veteran reported having tinnitus in service, but not 
reporting it because everyone had the symptom and thought it 
was "normal."  He related his problems to an instance of 
flying in an unpressurized airplane in 1955 and experiencing 
extreme ear pain and temporary hearing loss.  After that, his 
hearing loss improved but tinnitus was ever present.  He also 
reported artillery fire noise exposure in service.  His 
postservice noise exposure included using noisy power tools 
as a carpenter.  He denied any recreational noise exposure.  
Severe to profound sensorineural hearing loss was diagnosed.  
The examiner opined that it was "less likely than not" that 
the Veteran's hearing loss had its onset in service, since 
there was no complaint of it at discharge, and that it was 
"less likely as not" that tinnitus was caused by his 
service, since he did not complain of it in service.  The 
examiner noted that the Veteran first sought treatment in 
1984, some 30 years after service, and could only "speculate 
whether any trauma in the service caused his tinnitus."  

In a May 2006 letter (received in June 2008), Dr. J.D.C. 
stated that the Veteran was a former patient whom he had not 
seen for probably 10 years, and that he had no further 
documentation since he did not have the Veteran's old chart.  
The Veteran reported serving in the artillery in service, and 
developing tinnitus presumably from that noise exposure.  He 
also gave a history of flying over Salt Lake City in a non-
pressurized airplane in service when he developed severe ear 
pressure, pain, and decreased hearing.  After continuing his 
trip in a pressurized plane, his symptoms improved.  Dr. 
J.D.C. stated, "The history sounds like an acute bilateral 
middle ear effusion, but that is retrospective thinking."  
On physical examination, the Veteran's ears, nose, and throat 
were normal.  Dr. J.D.C. opined, "Based on the information I 
obtained from [the Veteran], it sounds like he had tinnitus 
and hearing loss related to his artillery exposure."  On 
March 12, 2008, Dr. J.D.C. added a handwritten note to this 
letter, stating, "More than likely his [hearing loss] is 
noise induced and military related."

In a March 26, 2008 letter, Dr. J.D.C. enclosed a March 2008 
audiometric report and noted that the Veteran essentially had 
no functional hearing in either ear.  He opined, "[The 
Veteran's] history indicates that his hearing loss occurred 
as a service-related problem at which time he was exposed to 
heavy guns and immediately following this, developed hearing 
loss and tinnitus.  On the basis of this history, I must 
conclude that his hearing loss is related to his military 
service."  He then noted that he had "no further data to 
support the issue of military involvement in the causation of 
[the Veteran's] hearing loss," and that the "data [was] 
based on history."

The Veteran and his spouse, in addition to their testimony at 
the March 2008 Travel Board hearing, have submitted 
statements alleging that the Veteran experienced pressure and 
ear pain while flying from Arkansas to Hawaii.  Specifically, 
they allege that during the Salt Lake City, Utah to Travis 
Air Force Base, California part of his trip, he flew in an 
unpressurized plane over high altitudes and, as a result, 
suffered from ear pain and a sore throat.  The Veteran also 
alleges that after his arrival at Travis Air Force Base, he 
attempted to seek treatment but was turned away because he 
was under orders and in transit.  In support of his claim, 
the Veteran submitted two letters that he wrote to his spouse 
in February 1955.  The first was sent from Travis Air Force 
Base; the Veteran wrote that he thought he had "inflamed 
tonsils," as he could not swallow.  He said he hoped he 
could "hold out until [he] got to Hawaii," and that he was 
praying for strength to bear the pain.  The second letter was 
sent after his arrival in Hawaii.  The Veteran noted that he 
had not gotten any sleep in a few days and was tired, but 
feeling much better.  The letters are silent for any 
complaints relating to the ears.

C.	Legal Criteria and Analysis

As the Veteran's service records were apparently in large 
part destroyed by a fire at the facility storing such 
records, VA has a heightened duty to assist him in developing 
his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This duty includes a search for alternate medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  

The record reflects that the RO was able to obtain (and 
associate with the claims folder) several of the Veteran's 
STRs, including his separation examination report.  The 
Veteran has indicated that he did not seek any treatment for 
his hearing loss disability and/or tinnitus in service, so 
there are no further alternate sources from which medical 
records could be sought.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Hearing Loss

For certain chronic diseases (including organic diseases of 
the nervous system, to include SNHL), service connection may 
be established on a presumptive basis if they are manifested 
to a compensable degree in a specified period of time 
postservice (one year for organic diseases of the nervous 
system). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  The Veteran has alleged that his ears 
were injured while flying from Arkansas to Hawaii.  While 
there is no record of this specific incident in service, it 
may reasonably be conceded that he likely had some degree of 
exposure to noise trauma in service by virtue of his service 
with the field artillery.  What he must still show to 
establish service connection for his bilateral hearing loss 
is that it is related to the noise trauma in service.  

Significantly, the Veteran's service separation examination 
report does not mention hearing loss.  Consequently, service 
connection for bilateral hearing loss on the basis that such 
disability became manifest in service and persisted, is not 
warranted.  As there is no competent evidence that SNHL was 
manifested in the first postservice year, there is no basis 
for considering (and applying) the 38 U.S.C.A. § 1112 chronic 
disease presumptions (for SNHL as an organic disease of the 
nervous system).  

The record includes both medical evidence that tends to 
support the Veteran's claim of service connection for 
bilateral hearing loss and medical evidence that is against 
his claim.  When evaluating this evidence, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim 
consists of the May 2006 and March 2008 letters from Dr. 
J.D.C. who opined that his hearing loss was more than likely 
noise-induced and service-related.  Dr. J.D.C. explained that 
his opinions were based on information/history he obtained 
from the Veteran.  In LeShore v. Brown, 8 Vet. App. 405 
(1995), the United States Court of Veterans Appeals (Court) 
held that a medical opinion based solely upon an 
unsubstantiated history as related by a veteran is not 
accepted as a credible medical opinion.  Therefore, Dr. 
J.D.C.'s March 2006 and March 2008 opinions are entirely 
speculative in nature and without probative value.  This is 
particularly true given his March 2008 letter in which he 
stated that the Veteran developed hearing loss "immediately 
following" his exposure to heavy guns in service.  
Significantly, the Veteran's separation physical examination 
report was silent for hearing loss, and postservice records 
show he did not seek treatment for such until May 1984.   

In contrast, the February 2006 VA audiologist's opinion 
contains a rationale for the opinion provided.  She gave 
consideration to the etiology of the Veteran's hearing loss, 
and noted both that the Veteran's separation physical 
examination was silent for hearing loss, and that he did not 
seek treatment for hearing loss until some 30 years after 
service.  Such a lengthy period of time between service and 
the earliest post-service clinical documentation of the 
disability for which service connection is sought is of 
itself a factor for consideration against a finding that any 
current hearing loss is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).  For 
these reasons, it was her opinion that "it was less likely 
than not" that the Veteran's hearing loss had its onset in 
service.

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the VA audiologist's opinion as it 
contained a complete description of the hearing loss 
disability, included a rationale for the opinions provided, 
was based on a review of the claims file, and considered 
several possible alternatives for the etiology of the 
Veteran's hearing loss, including in-service and postservice 
noise exposure and remoteness of time from service when the 
disability began.

The Veteran's own statements relating his hearing loss 
disability to noise exposure in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology; this is a question that is 
medical in nature and not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the Board has concluded that the February 2006 VA 
audiologist opinion has more probative value than the private 
opinions from Dr. J.D.C., the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
In such a situation, the benefit of the doubt doctrine does 
not apply, and the claim must be denied.

Tinnitus

It is not in dispute that the Veteran has tinnitus as such 
disability was noted on VA audiological evaluation and in 
private treatment records.  As was noted above, it is also 
not in dispute that he likely was exposed to some noise 
trauma in service.  What he must still show to establish 
service connection for tinnitus is that it is related to his 
service/noise exposure therein.  There is no competent 
evidence in the record that supports the Veteran's allegation 
that there is such a nexus.

The Veteran's service separation examination report contains 
no mention of tinnitus.  Consequently, service connection for 
tinnitus on the basis that such disability became manifest in 
service and persisted is not warranted.

The earliest notation of tinnitus of record is in a January 
1992 record from Dr. J.D.C.  In May 2006, Dr. J.D.C. opined 
that the Veteran's tinnitus was related to his exposure to 
artillery fire in service.  In March 2008, he stated that the 
Veteran's history indicated that he developed hearing loss 
and tinnitus immediately following exposure to heavy guns in 
service.  As was discussed above, these opinions are based on 
the Veteran's self-reported history of experiencing hearing 
loss and tinnitus in service.  A medical opinion based solely 
upon an unsubstantiated history as related by a veteran is 
not accepted as a credible medical opinion.  LeShore, supra.

In the report of the February 2006 audiological evaluation, 
the examiner opined that the Veteran's tinnitus was "less 
likely as not" caused by service.  She explained that 
although the Veteran claimed it started in service, he did 
not complain of it in service.  She also noted that the 
Veteran contended that he tried to complain of tinnitus in 
service, but no one would treat him because he was in 
service.  The examiner stated that she could only speculate 
whether any in-service trauma caused the Veteran's tinnitus.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson, supra.  The Board finds that the February 2006 VA 
audiological evaluation is highly probative evidence in the 
matter at hand.  Given the recognized expertise of the 
opinion provider, references to evidence which reflect 
familiarity with the entire record, and the explanation of 
the rationale, the Board finds the opinion of the February 
2006 VA examiner persuasive.  

In support of his claim, the Veteran has submitted statements 
to the effect that his tinnitus began in service.  While he 
may be competent to report symptoms he experiences, including 
ringing in his ears (see Barr v. Nicholson, 21 Vet. App. 303 
(2007)), he is not competent to opine regarding a nexus 
between his tinnitus and noise exposure in service.  He is a 
layperson and lacks the training to opine regarding medical 
etiology; this is a question that is medical in nature and 
not capable of resolution by lay observation.  See Espiritu, 
supra; see also Jandreau, supra.  It is also noteworthy that 
the record shows that the Veteran first sought treatment for 
tinnitus in January 1992, some 35 years after service.  As 
noted above, a lengthy time interval between service and the 
earliest postservice notation of a disability for which 
service connection is sought is, of itself, a factor weighing 
against a finding that the disability is related to service.  
See Maxson, supra.  

The preponderance of the evidence is against a finding of a 
nexus between the Veteran's tinnitus and his service/noise 
trauma therein, and against this claim.  Accordingly, the 
claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


